Citation Nr: 9922086	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-11 660	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating determination 
by the Newark, New Jersey, regional office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for residuals of a neck injury.  
Thereafter, the veteran perfected a timely appeal with 
respect to the issue of whether new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a neck injury had been received.  
In April 1998, the Board determined that new and material 
evidence had been received sufficient to reopen the claim for 
service connection for neck injury residuals and remanded the 
underlying issue of entitlement to service connection for 
residuals of a neck injury to the RO for further evidentiary 
development.  Due to the veteran's change of address, his 
claims folder was transferred to the RO in St. Petersburg, 
Florida.  Following completion of the remand instructions, 
the RO returned the veteran's claims folder to the Board for 
appellate review.  


FINDING OF FACT

The record contains no competent evidence associating the 
degenerative joint disease of the veteran's cervical spine 
with left upper extremity radiculopathy to his active 
military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a neck injury is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in December 1956 the 
veteran sustained multiple facial lacerations in a motorcycle 
accident.  He was hospitalized for suture of lacerations of 
the forehead and face and for observation of possible head 
injury.  The diagnosis at discharge was a brain concussion.  
He was discharged to duty about one week later.  One year 
later in December 1957, the veteran was evaluated for 
complaints of pain in his neck and scapula area on flexion 
and extension.  X-rays and physical examination were 
negative.  The remainder of the service medical records are 
negative for complaints, findings or treatment of residuals 
of a neck injury.  The discharge (from military service) 
examination, which was conducted in September 1958, noted 
scars of the veteran's right cheek and forehead but no neck 
or cervical spine pathology.  

On VA examination in September 1981, the veteran gave a 
history of multiple lacerations and a concussion as a result 
of an inservice motorcycle accident and complained of 
frequent headaches as a result of his injuries.  The examiner 
provided the clinical impression of a history of lacerations 
of the face which were well healed and without gross keloid 
formation as well as a history of a concussion without 
residual.  The report of this evaluation included no 
complaints, findings or diagnoses associated with neck injury 
residuals.  

Private treatment records from November 1983 to April 1987 
primarily show treatment for an unrelated lumbar spine 
disability.  VA scars (skin) and visual examinations 
conducted in November 1995 were negative for complaints, 
findings, or diagnoses associated with neck injury residuals.  

VA outpatient treatment records show the veteran was 
evaluated in January 1996 for neck pain over several years.  
The veteran described this pathology as post-traumatic 
arthritis.  He also reported his history of multiple facial 
lacerations resulting from the inservice motorcycle injury.  
The examination demonstrated increased neck pain on range of 
motion.  The clinical impression was degenerative joint 
disease of the neck.  On follow-up evaluation in April 1996, 
the veteran continued to complain of neck pain and stiffness, 
mostly in the morning.  The examination demonstrated that the 
range of motion of the veteran's neck was limited by pain.  
The examiner referred to X-rays taken of the veteran's 
cervical spine in February 1996 which showed degenerative 
joint disease.  The clinical assessment was degenerative 
joint disease of the neck.  Additional VA records from August 
1996 to May 1997 show continued evaluation for neck pain and 
arthritis of the veteran's cervical spine.  

On VA examination in October 1998 the veteran complained of a 
dull constant neck pain with radiation into both arms (right 
greater than left) as well as left upper extremity weakness.  
He asserted that he had experienced neck pain at the time of 
his in-service hospitalization for facial lacerations, 
concussion, and loss of consciousness following the 
motorcycle accident.  The examiner explained that he had 
extensively reviewed the veteran's claims folder, including 
his medical records and the Board's prior remand.  
Additionally, the examiner noted that the service medical 
records indicated treatment for facial lacerations and a 
concussion associated with the motorcycle accident.  

On examination, rotation of the veteran's cervical spine was 
40 degrees bilaterally with associated dysmetria and cervical 
paraspinal muscular spasm.  There was pain to palpation from 
C2 through C6.  Forward flexion was measured at 22 degrees 
and extension to 21 degrees with associated discomfort.  
Upper extremity motor function of the elbow, wrist, and 
finger flexors and extensors was rated at 5/5.  Reflexes were 
1+ for the biceps, brachioradialis and triceps.  The veteran 
demonstrated decreased sensation in his C6 distribution (his 
left upper extremity).  Forearm circumference was 28 
centimeters on the left and 32 centimeters on the right.  
Biceps circumference was 37 centimeters on the right and 32 
centimeters on the left.  Grip strength was 34 pounds on the 
right  and 15 pounds on the left.  Pinch strength was 20 
pounds on the right and 10 pounds on the left.  The examiner 
provided a clinical impression of cervical degenerative disc 
disease with left upper extremity radiculopathy.  

The examiner concluded that the veteran had significant 
cervical degenerative disc disease but that there was no 
"adequate documentation in . . . [the veteran's] service 
medical records that would lend support for causation of his 
service to be the source of his existing cervical 
degenerative disc disease."  The examiner further stated 
that, "[w]ith a reasonable degree of medical probability, . 
. . [the veteran] will not be able to relate his current 
existing cervical degenerative disc disease to service 
because of lack of supporting documented evidence."  The 
examiner added that the veteran's "existing cervical 
degenerative disc disease and left upper extremity 
radiculopathy based on the history of a motor vehicle 
accident without adequate medical documentation would be pure 
speculation upon this examiner's behalf."  

One month later, the RO received from the veteran additional 
evidence in support of his claim which included lay 
statements from his friends.  These witnesses related their 
observations of the veteran's physical condition following 
his discharge from active duty.  The statements primarily 
indicate that the veteran has complained of chronic neck and 
back pain since the in-service motorcycle accident.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that his 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, one that appears 
to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  

The Board acknowledges the contentions made by the veteran 
throughout the current appeal that his current cervical spine 
pathology was caused by the in-service motorcycle accident.  
Additionally, lay statements submitted by the veteran 
following the Board's prior remand note the witnesses' 
accounts indicating that the veteran has complained of 
chronic neck and back pain since the in-service motorcycle 
accident.  The Board also notes that the service medical 
records reflect treatment for facial lacerations and a 
concussion during the veteran's active duty in 1956 and for 
an episode of complaints of neck pain a year later.  

Importantly, however, the September 1958 discharge 
examination did not demonstrate the presence of any neck or 
cervical spine pathology.  Moreover, the first post-service 
medical evidence of a cervical spine disability is dated in 
1996 (more than 37 years after the veteran's separation from 
active military duty) when a cervical spine disability was 
diagnosed (degenerative joint disease of the cervical spine).  

Significantly, the claims folder contains no competent 
evidence associating any residuals of a neck injury 
(including the currently diagnosed cervical degenerative disc 
disease with left upper extremity radiculopathy) to the 
veteran's active military duty (either having their onset 
during service or as the product of continued symptoms since 
service).  In fact, the examiner conducting the October 1998 
VA examination specifically concluded that there was no 
"adequate documentation in . . . [the veteran's] service 
medical records that would lend support for causation of his 
service to be the source of his existing cervical 
degenerative disc disease."  

Competent medical evidence of a nexus between current 
disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has residuals of a 
neck injury (including the currently diagnosed cervical 
degenerative disc disease with left upper extremity 
radiculopathy) which are traceable to his military service, 
either having their onset during service or as the products 
of continued symptoms since service.  Consequently, the 
veteran's claim of service connection for residuals of a neck 
injury must be found to be not well grounded.  Caluza, supra.

In making this determination, the Board has considered the 
April 1999 request of the veteran's representative who asked 
that the veteran's claim be remanded again for another 
examination.  In the April 1999 statement, the representative 
cited the fact that, following the October 1998 VA 
examination, the RO received the lay statements from the 
veteran's friends (which support the veteran's contention 
that he has experienced neck pain since the in-service 
motorcycle accident).  While the Board has no reason to doubt 
the credibility of these statements, the individuals who 
submitted them are not competent to enter conclusions which 
require medical opinions as to the etiology of a medical 
disability.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Furthermore, 
the assertions made by these lay persons are essentially 
duplicative of the contentions previously made by the 
veteran.  Therefore, the examiner conducting the October 1998 
VA examination, who would have noted the veteran's 
contentions at the time he extensively reviewed his claims 
folder, also essentially considered these lay statements.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court") has held 
that, if a veteran fails to submit a well grounded claim, VA 
is under no duty to assist the veteran in any further 
development of the claim.  See Grottveit at 93.  
Consequently, the Board concludes that a remand of the issue 
of entitlement to service connection for residuals of a neck 
injury for further examination is not warranted.  


ORDER

Service connection for residuals of a neck injury is denied.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

